Citation Nr: 0701977	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  03-27 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel





INTRODUCTION

The veteran served on active duty from December 1962 until 
December 1967, and has periods of service with the Army 
National Guard.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated August 2002 by the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In March 2006, the Board remanded the 
issues of entitlement to service connection for hypertension 
and heart disease for further development.  In June 2006, the 
RO granted entitlement to service connection for 
hypertension, and therefore, this issue is no longer before 
the Board.  However, the RO continued the denial of 
entitlement to service connection for heart disease and 
returned the case to the Board for further appellate review.  


FINDING OF FACT

The preponderance of the evidence demonstrates that the 
veteran does not manifest heart disease.


CONCLUSION OF LAW

Heart disease was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 1137, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime and peacetime military service.  
38 U.S.C.A. §§ 1110, 1131.  In order to qualify for 
entitlement to compensation under 38 U.S.C.A. §§ 1110 and 
1131, a claimant must prove the existence of (1) a disability 
and (2) that such disability has resulted from a disease or 
injury that occurred in the line of duty.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1360-61 (Fed. Cir. 2001).  A valid 
service connection claim requires competent evidence of a 
current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(holding that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation such 
that a claimant must first have a disability to be considered 
for service connection).

Regarding service in the National Guard or Reserve, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated while performing 
active duty for training (ACDUTRA).  It may also be granted 
for injury incurred or aggravated while performing inactive 
duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106.

Even though there is no evidence of disease during service, 
certain chronic diseases, to include cardiovascular disease, 
may be presumed to have been incurred in service if 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 C.F.R. §§ 3.307, 3.309.

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In evaluating service 
connection claims, the Board shall consider all information, 
including lay and medical evidence of record.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

During the December 2003 hearing, the veteran stated that he 
suffered from chest pains during a 1984 training week for the 
National Guard and that tests were performed which diagnosed 
"heart murmurs and all like that."  Medical records from 
the training week noted musculoskeletal chest wall pain but 
ruled out arteriosclerotic heart disease, angina, and/or 
infarction.  The examiner noted that costochondritis was 
probable.  Additionally, physician notes stated that there 
was no evidence of heart disease and noted a normal treadmill 
exam.  A Statement of Medical Examination and Duty Status 
indicated that the chest pains were not incurred in the line 
of duty and that the veteran stated that he had experienced 
similar chest pains prior to reporting for Guard duty.

In August 2005, a VA examination was conducted, with benefit 
of review of the veteran's claim's folder.  The examiner 
noted that the veteran was seen at least twice in 1984 for 
chest pains and evaluated by treadmill exams, which were 
interpreted as unremarkable and not suggestive of underlying 
atherosclerotic heart disease.  The examiner stated that 
there was neither documentation since 1984 in the records 
that indicated the development of organic heart disease nor 
complaints by the veteran of symptoms related to organic 
heart disease.  Upon examination, no signs of organic heart 
disease were found.  The examiner stated that "there is no 
objective evidence to suggest that this patient at this time 
has demonstrable organic heart disease."

In May 2006, the veteran underwent a second VA examination.  
The heart was noted as having normal heart sounds and being 
regular with no murmur.  There was no evidence of congestive 
heart failure.  His electrocardiogram did not show any 
specific abnormality except non-specific T-wave changes.  The 
veteran's chest x-ray was normal.  The examiner concluded 
that there was no evidence of heart disease. 

The fact that some condition occurred in service alone is not 
enough to establish service connection.  There must be a 
current disability resulting from that condition.  Boyer, 210 
F.3d at 1353; Brammer, 3 Vet. App. at 225.  The only 
probative evidence concerning the existence of heart disease 
consists of reported symptoms in 1984 of chest pains.  
However, two VA examinations found no evidence of organic 
heart disease.  Furthermore, the veteran's medical records 
associated with the claim's folder do not include any medical 
opinion or diagnosis that he currently manifests heart 
disease.  The veteran's lay belief as to current diagnosis 
holds no probative value and, therefore, does not establish 
the existence of a current disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); 38 C.F.R. § 
3.159(a).  

Based on the above, the Board finds, by a preponderance of 
the evidence, that the veteran does not manifest heart 
disease.  The benefit-of-the-doubt rule, therefore, does not 
apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 
2001).  Accordingly, the Board must deny the claim for 
service connection for heart disease.

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the  
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letters from RO 
to the veteran (Apr. 2002, Aug. 2003, Aug. 2004).  As such, 
VA fulfilled its notification duties.  In June 2006, the 
veteran was also advised of potential disability ratings and 
an effective date for any award as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, and there is no pertinent evidence 
which is not currently part of the claim's file.  Hence, VA 
has fulfilled its duty to assist the veteran in the 
development of his claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Entitlement to service connection for heart disease is 
denied.



____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


